Per Curiam.
Alexánder Brown appeals the summary denial of his rule 3.850 motion for post-conviction relief. Without reaching the merits of Brown’s claim, we find that the motion was impermissibly successive because Brown has filed several prior rule 3.850 motions and he failed to allege good cause for his failure to assert the instant claim in his previous motions. See Fla. R. Crim. P. 3.850(h)(2). We therefore affirm the trial court’s summary denial of the motion.

Affirmed.

Ciklin, C.J., Gerber and Conner, JJ., concur.